
	

113 S2535 IS: Freedom From Union Violence Act of 2014
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2535
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Vitter (for himself, Mr. Rubio, Mr. Burr, Mr. Roberts, Mr. Risch, and Mr. McConnell) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend section 1951 of title 18, United States Code (commonly known as the Hobbs Act), and for
			 other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Freedom From Union Violence Act of 2014.
		
			2.
			Interference with
			 commerce by threats or violence
			Section 1951 of title 18, United States
			 Code, is amended to read as follows:
			
				
					1951.
					Interference
				with commerce by threats or violence
						(a)
						Definitions
						In  this section—
						
							(1)
							the term
				commerce means any—
							
								(A)
								commerce within
				the District of Columbia, or any territory or possession of the
			 United
				States;
							
								(B)
								commerce between
				any point in a State, territory, possession, or the District of
			 Columbia and
				any point outside thereof;
							
								(C)
								commerce between
				points within the same State through any place outside that State;
			 and
							
								(D)
								other commerce
				over which the United States has jurisdiction;
							
							(2)
							the term
				extortion means the obtaining of property from any person, with
				the consent of that person, if that consent is induced—
							
								(A)
								by actual or
				threatened use of force or violence, or fear thereof;
							
								(B)
								by wrongful use of
				fear not involving force or violence; or
							
								(C)
								under color of
				official right;
							
							(3)
							the term
				labor dispute has the same meaning as in section 2(9) of the
				National Labor Relations Act (29 U.S.C. 152(9)); and
						
							(4)
							the term
				robbery means the unlawful taking or obtaining of personal
				property from the person or in the presence of another, against his
			 or her
				will, by means of actual or threatened force or violence, or fear
			 of injury,
				immediate or future—
							
								(A)
								to his or her
				person or property, or property in his or her custody or
			 possession; or
							(B)to the person or
				property of a relative or member of his or her family, or of anyone
			 in his or
				her company at the time of the taking or obtaining.
						(b)
						Prohibition
						Except
				as provided in subsection (c), whoever in any way or degree
			 obstructs, delays,
				or affects commerce or the movement of any article or commodity in
			 commerce, by
				robbery or extortion, or attempts or conspires so to do, or commits
			 or
				threatens physical violence to any person or property in
			 furtherance of a plan
				or purpose to do anything in violation of this section, shall be
			 fined under this title, imprisoned for not more than 20 years, or
			 both.
					
						(c)
						Exempted
				conduct
						
							(1)
							In
				general
							Subsection (b) does not apply to any conduct that—
							
								(A)
								is incidental to
				otherwise peaceful picketing during the course of a labor dispute;
							
								(B)
								consists solely of
				minor bodily injury, or minor damage to property, or threat or fear
			 of such
				minor injury or damage; and
							
								(C)
								is not part of a
				pattern of violent conduct or of coordinated violent activity.
							
							(2)
							State and local
				jurisdiction
							Any violation of this section that involves any
				conduct described in paragraph (1) shall be subject to prosecution
			 only by the
				appropriate State and local authorities.
						
						(d)
						Effect on other
				law
						Nothing in this section shall be construed—
						
							(1)
							to repeal, amend,
				or otherwise affect—
							
								(A)
								section 6 of the
				Clayton Act (15 U.S.C. 17);
							
								(B)
								section 20 of the
				Clayton Act (29 U.S.C. 52);
							
								(C)
								any provision of
				the Norris-LaGuardia Act (29 U.S.C. 101 et seq.);
							
								(D)
								any provision of
				the National Labor Relations Act (29 U.S.C. 151 et seq.); or
							
								(E)
								any provision of
				the Railway Labor Act (45 U.S.C. 151 et seq.); or
							
							(2)
							to preclude
				Federal jurisdiction over any violation of this section, on the
			 basis that the
				conduct at issue—
							
								(A)
								is also a
				violation of State or local law; or
							
								(B)
								occurred during
				the course of a labor dispute or in pursuit of a legitimate
			 business or labor
				objective.
							.
		
